IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42796

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 424A
                                                )
       Plaintiff-Respondent,                    )   Filed: March 11, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
QUINN GARNER SIMMONS,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for aggravated battery, affirmed; order
       relinquishing jurisdiction, affirmed; order denying I.C.R. 35 motion for reduction
       of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Quinn Garner Simmons pled guilty to aggravated battery. Idaho Code §§ 18-903(b), 18-
907(b), 18-907(a). The district court sentenced Simmons to a unified term of ten years with
three years determinate and retained jurisdiction. Following the period of retained jurisdiction,
the district court relinquished jurisdiction. Simmons filed an I.C.R. 35 motion, which the district
court denied. Simmons appeals asserting that the district court abused its discretion by imposing
an excessive sentence, by relinquishing jurisdiction, and by denying his Rule 35 motion.



                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Simmons
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
        Next, we review whether the district court erred in denying Simmons’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.             State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Simmons’ judgment of conviction and sentence, and the district court’s orders
relinquishing jurisdiction and denying Simmons’ Rule 35 motion, are affirmed.




                                                     2